Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim limitations “Storage unit”, “output correction unit”, “endpoint detection”, “reading unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The storage units’ function is described but there is no corresponding structure for performing the function described other than being a part of the polishing control unit, additionally the term storage unit does not appear in the detailed description
The Output correction units’ function is described but there is no corresponding structure for performing the function described other than being a part of the polishing control unit 
The Endpoint detection units’ function is described but there is no corresponding structure for performing the function described other than being a part of the polishing control unit
The Reading units’ function is described but there is no corresponding structure for performing the function described other than being a part of the polishing control unit
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purpose of examination, these claims limitations will be interpreted as a processor programmed to meet the functional limitations as recited.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 20150118765 A1).
Regarding Claim 1, Xu teaches A substrate polishing system comprising a first substrate polishing apparatus (Xu Para [0023] "a method of controlling polishing includes polishing a substrate at a first polishing station") and a second substrate polishing apparatus (Xu Para [0023] "polishing the substrate at a second polishing station"), each of which comprises a film thickness sensor (Xu Abstract "during polishing of the one or more substrates, monitoring the one or more substrates with an eddy current monitoring system ") for measuring a film thickness of a layer to be polished of a substrate (Xu Para [0022] "eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate") and performing polishing the layer to be polished by pressing the substrate against a polishing pad (Xu Para [0022] "In another aspect, a polishing system includes a rotatable platen to support a polishing pad, a carrier head to hold a first substrate against the polishing pad"), wherein the first substrate polishing apparatus outputs a difference, as a first offset value (numerator of equation (D-K) for correction factor following Paragraph [0084] of Xu), between an output value of the film thickness sensor when an underlayer of the layer to be polished is exposed (Para [0084] "Where D is the desired eddy current signal for a measured conductive layer thickness" and indicating the term D is the value when the layer thickness is zero or when the underlayer is exposed) and an output value of the film thickness sensor when the substrate is not present (Para [0084] “K is a constant representing a desired value at an off-wafer location"), wherein the second substrate polishing apparatus comprises: a storage unit (Part of Computer 90 [0074] to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint”) that stores information of the first offset value (Xu Para [0085] “A new gain G' can be calculated based on an old gain G and the correction factor” old gain factors are stored in order to calculate the new gain, the new gain is calculated with a correction factor, as such the information of the correction factor is stored); an output correction unit (A part of Computer 90, [0097] “As an example the gain calculations can be performed by the computer 90”) that corrects the output value from the film thickness sensor based on the first offset value ([0085] “A new gain G' can be calculated based on an old gain G and the correction factor”); and an end point detection unit that outputs a control signal indicating an end point of substrate polishing when a measured value of the film thickness of the layer to be polished calculated based on the corrected output value reaches a target value. (Part of Computer 90, Xu Para [0074] "Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint and/or to calculate adjustments to the polishing parameters, e.g., changes to the pressure applied by the carrier head, to improve polishing uniformity. Possible endpoint criteria for the detector logic include local minima or maxima, changes in slope, threshold values in amplitude or slope, or combinations thereof.")
	Regarding Claim 2, Xu teaches all the limitations of claim 1 and further teaches wherein the second substrate polishing apparatus stores a difference, as a second offset value (Xu Para [0119] - [0120] “The received eddy current data for the second polishing station is adjusted by a second gain and offset (770). Gain and offset can be received from a preceding substrate 
	Regarding Claim 6, Xu teaches all the limitations of claim 1 and in addition teaches wherein the film thickness sensor is an eddy current sensor (Xu Para [0022] "eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate")
	Regarding Claim 7, A substrate polishing method for sequentially polishing layers to be polished using a first substrate polishing apparatus (Xu Para [0023] "a method of controlling polishing includes polishing a substrate at a first polishing station") and a second substrate polishing apparatus (Xu Para [0023] "polishing the substrate at a second polishing station"), each to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint”); corrects an output value from the film thickness sensor based on the first offset value ([0085] “A new gain G' can be calculated based on an old gain G and the correction factor”); and outputs a control signal indicating an end point of substrate polishing when a measured value of the film- 26 - thickness of each of the layers to be polished calculated based on the 
Regarding Claim 8, Xu teaches A substrate polishing apparatus comprising: a polishing head for polishing a layer to be polished by pressing a substrate comprising the layer to be polished against a polishing pad ([0012] The polishing system may include a rotatable platen, and an eddy current sensor of the eddy current monitoring system is supported on the platen to sweep across the one or more substrates.); a film thickness sensor for measuring a film thickness of the layer to be polished ([0022] In another aspect, a polishing system includes a rotatable platen to support a polishing pad, a carrier head to hold a first substrate against the polishing pad, an in-situ eddy current monitoring system including a sensor to generate a first signal depending on a thickness of a conductive layer on the substrate,); a storage unit that stores therein information indicating a difference (A part of computer 90, [0074] Computer 90 can be programmed to sample the eddy current signal when the substrate generally overlies the eddy current sensor 49, to store the sampled signals, and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint), as a first offset value (Term in Equation 1 appearing in Col 8 of Xu), between an output value of the film thickness sensor when an underlayer of the layer to be polished is exposed and an output value of the film thickness sensor when the substrate is not present in past polishing of the layer to be polished (See Numerator term of Equation 1); an output correction unit (A part of Computer 90, [0097] “As an example the gain calculations can be performed by the computer 90”) that corrects the output value from the film thickness sensor based on the first offset value ([0085] A new gain G' can be calculated based on an old gain G and the correction factor); and an end point detection unit (Part of Computer 90, [0074] Computer 90 can be programmed to sample the eddy current signal when and to apply the endpoint detection logic to the stored signals and detect a polishing endpoint) that outputs a control signal indicating an end point of substrate polishing when a measured value of the film thickness of the layer to be polished based on the corrected output value reaches a target value (Col 3 Line 2-17 "a method of controlling polishing includes polishing a substrate at a first polishing station, during polishing of the substrate at the first polishing station, monitoring the substrate with a first eddy current monitoring system to generate a first signal, determining an ending value of the first signal for an end of polishing of the substrate at the first polishing station, determining a first temperature at the first polishing station, after polishing the substrate at the first polishing station, polishing the substrate at a second polishing station, during polishing of the substrate at the second polishing station, monitoring the substrate with a second eddy current monitoring system to generate a second signal, determining a starting value of the second signal for a start of polishing of the substrate at the second polishing station, determining a gain for the second polishing station based on the ending value, the starting value and the first temperature, for at least a portion of the second signal collected during polishing of at least one substrate at the second polishing station, calculating a third signal based on the second signal and the gain, and determining at least one of a polishing endpoint or an adjustment to a polishing parameter for the at least one substrate based on the third signal.") .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150118765 A1) in view of Namiki (US 20130337722 A1).
Regarding Claim 4, teaches all the limitations of claim 1 and further teaches wherein the second substrate polishing apparatus having a target value
But does not explicitly teach correcting a value based on an amount of wear of the polishing pad.
However, Namiki does teach a correcting a value based on an amount of wear of the polishing pad. (Namiki Para [0020] “an algorithm for correction of polishing time from a relationship between a known amount of wear of a polishing pad or a known thickness of the polishing pad,”)
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the correction of Xu in view of Namiki to correct the target value based on the wear of the pad to ensure that a uniform and accurate polish is always accomplished regardless of the state of the polishing pad.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20150118765 A1) in view of Fukunnaga (US 20050191858 A1).

However, Fukunnaga does teach, a polishing management server that stores identification information of the substrate in association with a value (Fukunnaga Para [0104] “when a wafer cassette is introduced into the polishing apparatus, a stand-by time of a wafer between the previous process and the polishing process is obtained”) , wherein the first substrate polishing transmits a value in association with the identification information of the substrate to the polishing management server (Fukunnaga Para [0104] “For example, the polishing apparatus and an apparatus used in the previous process are connected via a network so as to transmit data therebetween.”), and the second substrate polishing apparatus comprises a reading unit (identification unit described in para [0104] of Fukunnaga) that acquires the identification information of the substrate to be polished and acquires a value corresponding to the identification information from the polishing management server (Fukunnaga Para [0104] “When a wafer cassette is placed on a loading/unloading stage of the polishing apparatus, an ID code, which is assigned to the wafer cassette, is read by an identification unit. Then, data of a stand-by time from completion of the previous process until the wafer cassette is placed on the loading/unloading stage is obtained via the network based on the ID code.”). 
. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding Claim 3, Xu does not alone or in combination teach, suggest or make obvious wherein the second substrate polishing apparatus corrects the output value from the film thickness sensor by adding to the output value from the film thickness sensor, a correction value calculated by the following expression: 
    PNG
    media_image1.png
    12
    210
    media_image1.png
    Greyscale
 where, VOFFSETI is the first offset value, VOFFSET2 is the second offset value and a is a weight value.  Further modification to the correction of Xu is not obvious as Xu already teaches a method of correction and calibration.
 Thus, one would only arrive at the claimed invention (see specific claim language of Claim 3) by using improper hindsight reasoning using knowledge gleaned only from
the Applicant’s disclosure, and such a reconstruction would be improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (US 20150224623 A1) teaches another method of controlling polishing during a polishing process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723